Citation Nr: 0813959	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  03-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by elevated cholesterol level 
(hypercholesterolemia), including as secondary to service-
connected psychiatric disability.

2.  Entitlement to service connection for a disability 
manifested by grinding of the teeth (bruxism), including as 
secondary to service-connected psychiatric disability.

3. Entitlement to service connection for impotence, including 
as secondary to service-connected psychiatric disability.

4.  Entitlement to service connection for a sleep disorder, 
manifested by insomnia, including as secondary to service-
connected psychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In February 2004, the appellant testified during a Central 
Office hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

This case was previously before the Board in September 2004 
and in December 2006.  On each occasion, the veteran's claims 
were remanded for additional development.  The case has been 
returned to the Board for further appellate consideration.

The record reflects that the Appeals Management Center (AMC) 
received new evidence from the veteran that was associated 
with the claims folder after the issuance of the August 2007 
supplemental statement of the case.  As such, the RO has not 
considered such evidence in compliance with Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  A statement waiving RO 
jurisdiction over the new evidence is not associated with the 
claims folder.  This will be discussed further below in the 
Remand following the Order in this decision.  In any event, 
the Board finds that the new evidence is not pertinent to the 
appeal for service connection for hypercholesterolemia 
inasmuch as the Board finds below that hypercholesterolemia 
has not been shown in this case to constitute a disability or 
disease as contemplated for VA compensation purposes.  
38 C.F.R. § 20.1304(c) (2007) ("Evidence is not pertinent if 
it does not relate to or have a bearing on the appellate 
issue or issues.").  Since the new evidence is not pertinent 
to this issue on appeal, it is not for consideration in 
adjudicating the claim.  For this reason, the absence of a 
waiver of RO consideration of such evidence as to the 
hypercholesterolemia claim does not prejudice the veteran 
here.  

The Board also notes that medical evidence of record and 
statements made by the veteran reflect his assertion that his 
service-connected psychiatric disability has worsened 
warranting an increased rating.  See Statement, received 
October 2007.  The veteran has also contended that 
entitlement to a total disability rating based on individual 
unemployability is warranted because he is not working due to 
his service-connected disability.  Id.  Additionally, in a 
February 2008 statement from the veteran's representative, it 
was requested that August 6, 2006 be considered as the date 
of claim for an added dependent.  As the RO has not yet 
adjudicated these matters, they are not for appellate review 
at this time.   As such, these matters are referred to the RO 
for appropriate action.

The issues of entitlement to service connection for a 
disability manifested by grinding of the teeth (bruxism), 
including as secondary to service-connected psychiatric 
disability, entitlement to service connection for impotence, 
including as secondary to service-connected psychiatric 
disability, and entitlement to service connection for a sleep 
disorder, manifested by insomnia, including as secondary to 
service-connected psychiatric disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the AMC, in 
Washington, DC.


FINDING OF FACT

The veteran's current elevated cholesterol level has not been 
shown, by competent clinical evidence of record, to 
constitute a disease or disability for VA compensation 
purposes, nor is there any evidence that the veteran has a 
current disability associated with high cholesterol of 
service origin.



CONCLUSION OF LAW

A chronic disability manifested by elevated cholesterol level 
was not incurred in or aggravated by active service, nor 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claims by means of 
February 2002, September 2004, and January 2007 letters from 
VA to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
January 2007 letter informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran (most 
recently in August 2007).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that VA 
medical opinions have been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (finding that any additional 
disability resulting from the aggravation of a non-service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a), to the extent of such aggravation).  

A disability which is proximately due to or the result of a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310.  A claimant is also entitled to service 
connection on a secondary basis when it is shown that any 
increase in the severity of a nonservice-connected disease or 
injury is proximately due to or the result of a service-
connected disability and not due to the natural progress of 
the nonservice-connected condition.  Id.; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis
 
The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran contends that service connection is warranted for 
a cholesterol condition for which he is taking medication.  
He also contends that the cholesterol condition is related to 
his hypertension and exposure to Agent Orange in Vietnam.  
See Claim, received in October 2001.  In this regard, the 
Board notes that a June 1994 rating decision denied the 
veteran's original claim for service connection for 
hypertension.  A timely appeal was not filed and this rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  A 
December 2002 rating decision denied the veteran's petition 
to reopen a claim for service connection for hypertension.  
The veteran did not file a timely appeal and that rating 
decision became final as well.  Id.  Thus, service connection 
for abnormal cholesterol level secondary to hypertension is 
not a viable theory of entitlement because hypertension is 
not service-connected.  38 C.F.R. § 3.310.  

Additionally, the veteran has claimed that his disability 
manifested by abnormal cholesterol level is secondary to his 
service-connected psychiatric disability.  The veteran 
contends that anxiety from his psychiatric disability results 
in improper eating habits, to include excess consumption of 
candy.  (See Transcript "Tr." at 22-23.)

The Board notes that high cholesterol, or 
hypercholesterolemia, is, by definition, an abnormally high 
level of cholesterol in the blood.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARy 880 (30th ed. 2003).  In other words, high 
cholesterol is a laboratory finding and not a disability for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record to suggest that the veteran's 
high cholesterol causes any impairment of earning capacity.  
While elevated cholesterol may be evidence of an underlying 
disability or may later cause disability, service connection 
may not be granted for a laboratory finding.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (citation omitted); see also 38 U.S.C.A. 
§ 1110.  Nothing in the medical evidence reflects that the 
veteran has a current disability manifested by high 
cholesterol.  In light of the above finding of no disability 
for VA purposes, presumptive service connection based on a 
status as a chronic disease, or due to herbicide exposure, is 
not for consideration.  Furthermore, even if the veteran had 
a disability for which VA compensation could be awarded, an 
April 2005 VA hypertension examination report reflects that a 
VA examiner opined that the veteran's elevated cholesterol is 
not related to any psychiatric disability.  

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for a disability 
manifested by abnormal cholesterol, and the appeal must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a disability manifested 
by elevated cholesterol level (hypercholesterolemia), 
including as secondary to service-connected psychiatric 
disability, is denied.




REMAND

The veteran has claimed entitlement to service connection for 
disabilities manifested by grinding of the teeth, impotence 
and insomnia, to include as secondary to his service-
connected psychiatric disability.  

A disability which is proximately due to or the result of a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310.  A claimant is also entitled to service 
connection on a secondary basis when it is shown that any 
increase in the severity of a nonservice-connected disease or 
injury is proximately due to or the result of a service-
connected disability and not due to the natural progress of 
the nonservice-connected condition.  Id.; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

In a September 2004 remand, the Board indicated that further 
development was required under VA's duty to assist.  The 
Board specifically indicated that it must be determined 
whether or not the claimed disabilities represent additional 
distinct disabilities proximately due to or aggravated by his 
service-connected psychiatric disability, or merely symptoms 
of his service-connected psychiatric disability to be 
considered in rating that disability, or are due to another 
cause.  

A review of the claims file indicates that a VA psychiatric 
examination was completed in April 2005.  It was noted that 
the veteran had been treated for irritability, feeling on-
edge, difficulty relaxing, insomnia, and intermittent 
nightmares.  Mental status examination reflected sleep 
impairment.  There is no indication in the April 2005 VA 
examination report that the VA examiner responded to the 
questions posed by the Board in its September 2004 remand.   
Additionally, in April 2005, the veteran was seen for a VA 
genitourinary examination.  The examiner opined that the 
veteran's erectile dysfunction "is a recognized complication 
of treatment for hypertension and is more likely than not 
secondary to the same."  The opinion provided by the April 
2005 VA examiner, however, does not address whether or not 
the veteran's impotence/erectile dysfunction was chronically 
aggravated by his service-connected psychiatric disability.  
Further, while a dental examination in April 2005 diagnosed 
bruxism, no opinion was provided as to whether such condition 
was proximately due to, or aggravated by, the service-
connected psychiatric disability.

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court). The Court has 
stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, 
the April 2005 VA examination reports did not substantially 
comply with the Board's directives set forth in 2004.  
Therefore, the Board finds that additional clinical 
assessment and medical opinion is needed to adequately 
address the veteran's secondary service connection claims.  
38 C.F.R. § 3.159(c)(4) (2007); see Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) (noting that a medical opinion must 
describe the disability in sufficient detail so the Board can 
make a fully informed evaluation of the disability).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
examined by an appropriate physician(s) 
to ascertain the etiology of his bruxism, 
impotence and sleep disability, 
manifested by insomnia.    

After thorough VA examinations, to 
include psychiatric, genitourinary and 
dental, and a review of the record, the 
appropriate examiner should provide an 
opinion as to whether the veteran's 
bruxism, impotence and/or insomnia 
represent symptom(s) of his service-
connected psychiatric disability, or 
separately diagnosable disabilities, or 
are due to another cause.  

If any of the above represents a 
separately diagnosable disability, the 
examiner should provide an opinion (for 
each separately diagnosable disability) 
as to whether it is at least as likely as 
not (50 percent or greater):  
(a) proximately due to, or 
(b) chronically aggravated by, his 
service-connected psychiatric disability.  
The examiner is also asked to opine 
whether any of the veteran's separately 
diagnosable disability/disabilities 
is/are at least as likely as not due to 
his military service.  If a separately 
diagnosable disability is due to other 
cause(s), the examiner should describe 
the etiology of such disability, to the 
extent feasible.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner(s) in connection with the above 
examination(s).  Each examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  The examiner must 
explain the rationale for all opinions 
given.

2.  If any development is incomplete, 
including if the examination report does 
not contain sufficient information to 
respond to the questions posed, take 
corrective action before readjudication.

3.  Thereafter, readjudicate the issues 
of (1) entitlement to service connection 
for a disability manifested by grinding 
of the teeth (bruxism), including as 
secondary to service-connected 
psychiatric disability, (2) entitlement 
to service connection for impotence, 
including as secondary to service-
connected psychiatric disability, and (3) 
entitlement to service connection for a 
sleep disorder, manifested by insomnia, 
including as secondary to service-
connected psychiatric disability.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


